DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 10/26/2019.  
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 10/26/2019 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12 rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 - Improper claim dependency. Claim 12 may not property depend from claim 13. Please amend accordingly.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim 15 - the claim limitation “b) means for sending redeemable one-time gifts directly to the present and potential members…”
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of a means for sending a gift. There is no disclosure of any particular structure, either explicitly or inherently, to perform the sending function… 
Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for implementing a direct, online marketing system.
Claim 1 recites [a] method for utilizing a direct, online marketing system, the steps comprising: a) providing a database comprising information usable by a merchant, the database having at least one type of information selected from a group consisting of: personal, demographic, and geographical information relating to present and potential members of goods and services provided by the merchant; and b) sending one-time redeemable gifts directly to the present and potential members at predetermined times dependent upon the information stored in the database.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-14 recite a method and, therefore, are directed to the statutory class of a process. Claims 15-20 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method for utilizing a direct, online marketing system, the steps comprising:

No additional elements are positively claimed.
providing a database comprising information usable by a merchant, the database having at least one type of information selected from a group consisting of: personal, demographic, and geographical information relating to present and potential members of goods and services provided by the merchant
This limitation includes the step of providing a database comprising information usable by a merchant, the database having at least one type of information selected from a group consisting of: personal, demographic, and geographical information relating to present and potential members of goods and services provided by the merchant. 
But for the database, this limitation is directed to storing information in a database and sending a gift in order to facilitate or implement a direct, online marketing system which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
providing a database comprising information usable by a merchant
sending one-time redeemable gifts directly to the present and potential members at predetermined times dependent upon the information stored in the database
This limitation includes the step of sending one-time redeemable gifts directly to the present and potential members at predetermined times dependent upon the information stored in the database. 
No additional elements are positively claimed.
This limitation is directed to sending a gift in order to facilitate or implement a direct, online marketing system which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as storing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to store data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed database merely stores data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 15 also contains the identified abstract ideas, with the additional element of a database, which is a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-14 and 16-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims providing a database with information and sending a gift. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming a database to store data and sending a gift based upon the data. Sending a gift and access a database may be performed manually by a human with or with a computer.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing an online marketing system. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456.
Regarding Claim 1. Brown et al. 2015/0186952 teaches A method for utilizing a direct, online marketing system (Brown et al. 2015/0186952 [0020 - direct marketing and customer acquisition model, especially for the mobile computing paradigm] "The present invention offers a powerful new direct marketing and customer acquisition model, especially for the mobile computing paradigm. This model involves using promotions such as games and surveys to build and leverage a profiled user base. Desirably, the platform is extensible so as to allow different branded private label promotions to be executed simultaneously on different devices and for different partners. As used herein, the term "partners" includes those persons or entities who share in the revenue or other proceeds generated by operation of the promotional campaign conducting system of the present invention. Partners may or may not provide content such as games, surveys or other promotional campaigns that may be offered by the PMP. At minimum, revenue may be derived from targeting messages and advertisements to the profiled users. The network preferably has a point scoring system to provide value to reward end users. The device platforms supported may include WAP phones, personal digital assistants running the PalmOS and PocketPC devices, Voice recognition applications using VoiceXML (TellMe, for example), HTML for the Web, J2ME (Java 2 Micro Edition) mobile phones and appliances, BREW (Qualcomm proprietary language Binary Runtime Environment for Wireless) and future environments."), the steps comprising: a) providing a database comprising information usable by a merchant (Brown et al. 2015/0186952 [0022 - demographic information on the user is acquired by the server and used for determining what advertising will be sent to the user (server interpreted as claimed database comprising information usable by a merchant)] "A method and apparatus for providing an automatically upgradeable software application includes targeted advertising based upon demographics and user interaction with the computer. The software application includes a display region used for banner advertising that is downloaded over a network such as the Internet. The software application is accessible from a server via the network and demographic information on the user is acquired by the server and used for determining what advertising will be sent to the user. The software application further targets the advertisements in response to normal user interaction with the computer. Data associated with each advertisement is used by the software application in determining when a particular advertisement is to be displayed. This includes the specification of certain programs that the user may have so that, when the user runs the program (e.g., a spreadsheet program), a relevant advertisement will be displayed (e.g., an advertisement for a stock brokerage). This provides two-tiered, real-time targeting of advertising--both demographically and reactively. The software application includes programming that accesses the server to determine if one or more components of the application need upgrading. If so, the components can be downloaded and installed without further action by the user. A distribution tool is provided for software distribution and upgrading over the network. Also provided is a user profile that is accessible to any computer on the network. Furthermore, multiple users of the same computer can possess Internet web resources and files that are personalized, maintained and organized."), the database having at least one type of information selected from a group consisting of: personal, demographic, and geographical information (Brown et al. 2015/0186952 [0018 - promotional information is targeted to selected users based on information associated with the users' unique demographic profiles, instantaneous geographic locations, personal interests] "According to the invention, the promotional information is targeted to selected users based on information associated with the users' unique demographic profiles, instantaneous geographic locations, personal interests, buying habits, permissions settings and other parameters of interest to advertisers and marketers.") relating to present and potential members of goods and services provided by the merchant (Brown et al. 2015/0186952 [0055 – products and services] 4. The advertiser in conjunction with the host running the present invention website will determine the specific demographic of the advertisements to be marketed so that specific advertisements for products and services that are particularly attractive to individuals of a certain gender, ethnicity, age or location based on the individual's GPS will be determined and the advertisements will be focused to that group so that the advertisement is most effective.); and b) sending one-time redeemable gifts (Brown et al. 2015/0186952 [0081 – redeemable points, rewards, and gifts] The present invention also includes the software application as defined in paragraph [0072] above, further comprising: (a) the compensation to the registered user is redeemable points which can be redeemed for rewards selected from the group consisting of electronic gift cards, direct cash withdrawals, charity donations, and school tuition. [0091 – redeemable gift] The present invention also includes a downloadable software application as defined in paragraph [0087] above, further comprising: the registered user is awarded incentives to use the software application to deliver a multiplicity of text messages to a respective different contact of one or more receivers of the text messages and the user will receive compensation in the form of redeemable gift documents based upon the quantity of text messages generated by the user which contain the embedded advertisement.) directly to the present and potential members at predetermined times (Brown et al. 2015/0186952 [0102] The present invention also includes the method as identified in paragraph [0096] above, the method further comprising: (a) tracking a number of items of content provided by one or more content providers that are transmitted via short messaging service messages from the mobile device of the first user within a first period of time; (b) determining whether the number of items of content provided by one or more content providers that are transmitted via short messaging service messages from the mobile device of the first user within the first period of time at least meets a second threshold; and (c) at least partly in response to determining that the number of items of content provided by one or more content providers that are transmitted via short messaging service messages from the mobile device of the first user within the first period of time at least meets a second threshold, inhibiting content from one or more content providers from being included in short messaging service messages from the mobile device of the first user for a second period of time.) dependent upon the information stored in the database (Brown et al. 2015/0186952 [0088] The present invention is additionally defined as a downloadable mobile software application comprising: (a) the downloadable mobile software application is downloadable to a portable electronic device and a user is required to register with a host of the software application and the user must create and send text messages using the portable electronic device; (b) an advertisement is placed into the downloadable mobile software application, which advertisement is embedded in the downloadable mobile software application and contains advertisements for products and services that are generated based upon specific user profiles selected from the group consisting of user age, user gender, user location, user job, user income, user hobbies, user preferences for purchases of products or services; (c) the downloadable mobile software application transforms the advertisement to be visible with a text message only at selected times after a last text message in a sequenced given number of text messages is sent in the portable electronic device into which the mobile software application is loaded; (d) the downloadable mobile software application transforms the way an advertisement is directed to a specific focus group of consumers who are the registered user who will have to be looking at the advertisement because the consumers will be required to look at a screen while the consumer is text messaging; (e) the consumer is awarded incentives to use the mobile software application to deliver a multiplicity of text messages to different contacts of the user and will receive compensation in the form of redeemable gift documents based upon the quantity of text messages generated by the user which contain the embedded advertisement; (f) a tracking system to track how frequently the user uses the downloadable software to determine compensation to be provided by the advertiser and a tracking method to provide to advertisers to determine how often the user has used the advertisement through text messaging to determine whether a group of consumers targeted by the advertiser has increased sales of advertiser's products or services to the targeted group of consumers; and (g) the selected text message and the advertisement appear together in a framework after the selected number of text messages have been sent so that the text message and the advertisement both appear in the same framework outline.).
Brown et al. 2015/0186952 may not expressly disclose a ‘one-time redeemable gift,’ however, Wu et al. 2016/0125456 teaches a one-time redeemable gift (Wu et al. 2016/0125456 [0051 - retail organization may wish to issue… one-time redeemable coupon offers that are highly relevant to a particular shopper as determined by targeting module 325 and/or personalization module] A scheduling/arbitration module 335 receives the recommendations from the targeting and personalization modules and schedules appropriate advertisements and arbitrate conflicts within or across the various channels 340 (also referred to as “touchpoints”) specified by the campaign. Though depicted here separately from the system 205 (as the domain expertise for each channel may often be distinct from the systems' functions), in some embodiments, the system 205 may integrate various channel communication functionality. To the extent that scheduling or channel conflicts arise, the scheduling/arbitration module 335 reconciles the desired channels across or between various campaigns. For example, a retail organization may want to run a digital coupon campaign to target its customers via weekly email on their mobile devices when they shop in or near the retail organization's store. The retail organization may wish to issue 10 eligible one-time redeemable coupon offers that are highly relevant to a particular shopper as determined by targeting module 325 and/or personalization module 330. Due to the constraint of each touchpoint's message display real-estate, in some embodiments the scheduling/arbitration module 335 can anticipate the display limitations, and only select 2 coupons to be embedded in the weekly email and 1 coupon on the mobile devices. Furthermore, after the shopper in the store has redeemed the coupon previously presented on the shopper's mobile device, the scheduling/arbitration module 335 can identify a different coupon to present next time (since the previously selected coupon will no longer be relevant). The performance of campaign advertisements and responses delivered via different channels may be measured by the system 205, the retail organizations 215 or third parties 235, and used as feedback by the system to improve the targeting and personalization algorithms.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the one-time redeemable gift features as taught by Wu et al. 2016/0125456. One of ordinary skill in the art would have been motivated to do so in order to limit and control gifts, offers, coupons, etc… which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 15. A direct, online marketing system, comprising: a) a database comprising information usable by a merchant, the database having at least one type of information selected from a group consisting of: personal, demographic, and geographical information relating to present and potential members of goods and services provided by the merchant; and b) means for sending redeemable one-time gifts directly to the present and potential members at predetermined times dependent upon the information stored in the database.
Claim 15, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Regarding Claim 2. The method for utilizing a direct, online marketing system in accordance with claim 1, Brown et al. 2015/0186952 may not expressly disclose the following features, however, Wu et al. 2016/0125456 teaches wherein the redeemable one-time gifts are selected from a group of items consisting of: a one-time discount; a one-time use gift card; and an offer (Wu et al. 2016/0125456 [0051 - retail organization may wish to issue 10 eligible one-time redeemable coupon offers that are highly relevant to a particular shopper as determined by targeting module 325 and/or personalization module] A scheduling/arbitration module 335 receives the recommendations from the targeting and personalization modules and schedules appropriate advertisements and arbitrate conflicts within or across the various channels 340 (also referred to as “touchpoints”) specified by the campaign. Though depicted here separately from the system 205 (as the domain expertise for each channel may often be distinct from the systems' functions), in some embodiments, the system 205 may integrate various channel communication functionality. To the extent that scheduling or channel conflicts arise, the scheduling/arbitration module 335 reconciles the desired channels across or between various campaigns. For example, a retail organization may want to run a digital coupon campaign to target its customers via weekly email on their mobile devices when they shop in or near the retail organization's store. The retail organization may wish to issue 10 eligible one-time redeemable coupon offers that are highly relevant to a particular shopper as determined by targeting module 325 and/or personalization module 330. Due to the constraint of each touchpoint's message display real-estate, in some embodiments the scheduling/arbitration module 335 can anticipate the display limitations, and only select 2 coupons to be embedded in the weekly email and 1 coupon on the mobile devices. Furthermore, after the shopper in the store has redeemed the coupon previously presented on the shopper's mobile device, the scheduling/arbitration module 335 can identify a different coupon to present next time (since the previously selected coupon will no longer be relevant). The performance of campaign advertisements and responses delivered via different channels may be measured by the system 205, the retail organizations 215 or third parties 235, and used as feedback by the system to improve the targeting and personalization algorithms.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the one-time redeemable gift features as taught by Wu et al. 2016/0125456. One of ordinary skill in the art would have been motivated to do so in order to limit and control gifts, offers, coupons, etc… which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456; in further view of Stoval 2014/0289160.
Regarding Claim 3. The method for utilizing a direct, online marketing system in accordance with claim 1, Brown et al. 2015/0186952 may not expressly disclose the following features, however, Stoval 2014/0289160 teaches wherein a unique, trackable one-time unique code is assigned to the member for each one-time gift that can be redeemed thereby (Stoval 2014/0289160 [0062 - Each identification code 95 may be a trackable unique identifier generated automatically for every single user] The hierarchical relationship between users 20 may be managed using the identification codes 95. Each identification code 95 may be a trackable unique identifier generated automatically for every single user 10 and entity in the feedback system 10 (such as a request for feedback 160, business 24, location 25, group 27, etc.). Users 20 may use another user's identification code 95 to establish a connection with that user 20 and/or to provide feedback 55 to that user. Additionally, the feedback system 10 may require a user 20 to use another user's identification code 95 when signing up in order to track the individual or business referring a new user 20).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the one-time unique code features as taught by Stoval 2014/0289160. One of ordinary skill in the art would have been motivated to do so in order to limit and control gifts, offers, coupons, etc… which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456; in further view of Kothe et al. 2015/0254704.
Regarding Claim 4. The method for utilizing a direct, online marketing system in accordance with claim 1, Brown et al. 2015/0186952 may not expressly disclose the following features, however, Kothe et al. 2015/0254704 teaches wherein the members are automatically invited by mail or electronic means to redeem at least one one-time gift on at least one predetermined date (Kothe et al. 2015/0254704 [0053 – expiration date of the offer] The illustrated offers data store 60, in some embodiments, includes a plurality of offer records, each offer record may identify a merchant, offers by that merchant, and attributes of the relationship with the merchant, e.g., whether there is a direct relationship with the merchant by which the merchant directly compensates the operator of the offers engine 12 or whether the merchant compensates the operator of the offers engine 12 via an affiliate network and which affiliate network. The offers by each merchant may be stored in a plurality of merchant-offer records, each merchant-offer record may specify applicable terms and conditions of the offer, e.g., whether the offer is a discount, includes free or discounted shipping, requires purchase of a certain number of items, is a rebate, or is a coupon (which is not to suggest that these designations are mutually exclusive). In records in which the offer is a coupon, the record may further indicate whether the coupon is for in-store use (e.g. whether the coupon is associated with a printable image for presentation at a point-of-sale terminal, a mobile device-displayable image, or other mediums) or whether the coupon is for online use and has a coupon code, in which case the coupon code is also part of the merchant-offer record. The merchant-offer records may also include an expiration date of the offer, comments on the offer, rankings of the offer by users, a time at which the offer was first issued or entered into the offers engine 12, and values (e.g., binary values) indicating whether users found the offer to be effective, with each value or ranking being associated with a timestamp, in some embodiments. The values and rankings may be used to calculate statistics indicative of the desirability of the offer and likely success of accepting the offer. The timestamps associated with the values, rankings, and time of issuance or entry into the offers engine 12 may also be used to weight rankings of the offer, with older values being assigned less weight than newer values and older offers being ranked lower than newer offers, all other things being equal, as many offers expire or have a limited number of uses. [0141 – alerting the consumer to the offer] In some embodiments, the notification support module 926 receives a request from the merchant mobile device 912 to start an offer that has been created, and in response, sends instructions to consumer mobile devices 914 and 916 to alert the corresponding consumer in response to the consumer mobile devices 914 and 916 detecting entry into, or presence within, a geofence or other geographic location 936 corresponding to the offer that was started, e.g., by sending a corresponding geofence ID using the techniques described above with reference to FIGS. 5 and 6. [0154 – alerting and reminding consumers to offers] In some embodiments, nested geographic locations may be selected. For instance, the merchant employee may specify with the merchant mobile device offer creation interface that consumers are to be alerted to the offer with the option of reserving the offer in an outer, larger geographic location and be reminded of reserved offers within an inner geographic location. For example, consumers may be presented with the option of reserving offers within a geofence defined by latitude and longitude coordinates of vertices of a bounding polygon that encompasses a neighborhood, and consumers may be reminded of reserved offers when in a geographic location defined by a wireless Beacon transmitted by a Bluetooth transmitter in the store within the neighborhood. Relevant geographic locations may be cached on consumer mobile devices and notifications may be presented using the techniques described above with reference to FIGS. 6-7. This form of staged offer reservation and reminder is expected to increase redemptions over systems that merely provide for offer reservation, as some consumers may forget that they reserved an offer while driving through the neighborhood before going to the corresponding merchant physical location. That said, not all embodiments necessarily provide this benefit, as various engineering, complexity, and cost tradeoffs are envisioned.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the invitation to redeem features as taught by Kothe et al. 2015/0254704. One of ordinary skill in the art would have been motivated to do so in order to invite (i.e., alert or remind) a user to an offer with limitations to time and geography, etc… which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456.
Regarding Claim 5. Brown et al. 2015/0186952 further teaches The method for utilizing a direct, online marketing system in accordance with claim 1, wherein the present or potential members are selected based on information residing in the database (Brown et al. 2015/0186952 [0022 - demographic information on the user is acquired by the server and used for determining what advertising will be sent to the user] "A method and apparatus for providing an automatically upgradeable software application includes targeted advertising based upon demographics and user interaction with the computer. The software application includes a display region used for banner advertising that is downloaded over a network such as the Internet. The software application is accessible from a server via the network and demographic information on the user is acquired by the server and used for determining what advertising will be sent to the user. The software application further targets the advertisements in response to normal user interaction with the computer. Data associated with each advertisement is used by the software application in determining when a particular advertisement is to be displayed. This includes the specification of certain programs that the user may have so that, when the user runs the program (e.g., a spreadsheet program), a relevant advertisement will be displayed (e.g., an advertisement for a stock brokerage). This provides two-tiered, real-time targeting of advertising--both demographically and reactively. The software application includes programming that accesses the server to determine if one or more components of the application need upgrading. If so, the components can be downloaded and installed without further action by the user. A distribution tool is provided for software distribution and upgrading over the network. Also provided is a user profile that is accessible to any computer on the network. Furthermore, multiple users of the same computer can possess Internet web resources and files that are personalized, maintained and organized."), the information being selected from at least one category of information from a group of information consisting of: demographic, personal, and geographical information relating thereto (Brown et al. 2015/0186952 [0018 - promotional information is targeted to selected users based on information associated with the users' unique demographic profiles, instantaneous geographic locations, personal interests] "According to the invention, the promotional information is targeted to selected users based on information associated with the users' unique demographic profiles, instantaneous geographic locations, personal interests, buying habits, permissions settings and other parameters of interest to advertisers and marketers.").


Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456; in further view of Newsum et al. 2017/0193530.
Regarding Claim 6. The method for utilizing a direct, online marketing system in accordance with claim 1, Brown et al. 2015/0186952 may not expressly disclose the following features, however, Newsum et al. 2017/0193530 teaches wherein the present or potential members are selected based on a predetermined radius of a latitude and longitude location of the merchant, and wherein the predetermined radius is adjustable by the merchant (Newsum et al. 2017/0193530 [0275 - geo-targeted campaigns, … Users can choose to scale the range using the sliding bar to adjust the radius mileage, while the recipient status bar dynamically presents to the management user the number of recipients currently included in the chosen radius that will receive the campaign] FIGS. 2F through 2H illustrate various user interfaces available to the management user for dynamic campaigns. Through the interface of FIG. 2F, a management user has access to a dynamic campaigns platform with the following features: dashboard with campaign analytics that include total number of campaigns, total number of recipients that have received a campaign and the total number of check-ins related to the campaigns that were sent; list of campaigns that contains, for each campaign, information including a campaign description, campaign type, time and date the campaign was sent or time and date the campaign is scheduled to be sent; time and date of the expiration of the campaign; total number of people to which the campaign was sent; total number of check-ins related to the campaign; and filtering of campaigns by date sent, date scheduled, number of recipients, number of check-ins. The management user has the ability to interact with campaigns in the following ways: creating a new campaign; editing an existing campaign; deleting a campaign; or reposting a campaign. FIG. 2G illustrates a user interface for a management user creating a new campaign, which provided the management user with access to the following features: campaign type choices such as: (1) all users (this type of campaign will send the post to all users within the system; geo-targeted (this type of campaign will allow management users to target a specific location and or predetermined radius). In addition, the management user may dynamically pull the campaign banner image from the mBaaS, or generate a new campaign banner image either by taking a new photo or using one from a photo gallery. A text input box is provided for creation of the campaign description, together with the ability to schedule a campaign for immediate delivery and or choosing a future time and date to be sent. Campaigns preferably have a required field specific to the expiration time and date. For geo-targeted campaigns, when selected, the management user may chose a specific location on the map by pinching, zooming and over sliding the dynamic map provided in the set range screen as illustrated in FIG. 2H. Users can choose to scale the range using the sliding bar to adjust the radius mileage, while the recipient status bar dynamically presents to the management user the number of recipients currently included in the chosen radius that will receive the campaign.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the radius features as taught by Newsum et al. 2017/0193530. One of ordinary skill in the art would have been motivated to do so in order to limit and control gifts, offers, coupons, etc… by geographical radius from some predetermined focus point (i.e., geo-fencing or geographical targeting) which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 20. The method for utilizing a direct, online marketing system in accordance with claim 16, wherein the present and potential members reside within a predetermined geographical radius of a location of the merchant, the geographical radius being adjustable by the merchant.
Claim 20, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456; in further view of RYCHAK 2015/0220975.
Regarding Claim 7. The method for utilizing a direct, online marketing system in accordance with claim 1, Brown et al. 2015/0186952 may not expressly disclose the following features, however, RYCHAK 2015/0220975 teaches the steps further comprising: c) providing a sorting/filtering mechanism operatively connected to the database for filtering information therein to provide mailing or email addresses for all members who meet at least one criterion selected from a group of criteria consisting of: estimated family income; size of family; an address of the member; a latitude and longitude location; age of member; gender of member; and other demographic information (RYCHAK 2015/0220975 [0330 – sorting and filtering] FIG. 24 depicts an exemplary high level description diagram 2400 providing a further exemplary high level overview of various additional exemplary modules of an exemplary MAPP management method, according to an exemplary embodiment. The diagram 2400 may include, e.g., but may not be limited to, an exemplary illustration of an exemplary data output manager 2402, which may illustrate exemplary software which may filter client products and client product price data found on the Internet with current Account(s')'s data to find client product matches, and how many client products account is actively advertising for sale, determining effort, and allowing downloading of data and/or identifying where account(s) are breaking MAPP; an exemplary illustration of an exemplary email manager module tool(s) 2404, which may illustrate an exemplary module(s), which may allow a client to automate MAPP break notifications, facilitating your MAP policy, allowing sending of an exemplary email or other notification to your accounts notifying the account of a MAPP break, showing examples, and indicating what content (and associated location) needs to be updated, when an account is breaking MAPP, etc.; an exemplary illustration of account dashboard module 2406, which may illustrate an exemplary account dashboard application module, which may allow client tracking of a history of accounts, as well as reviewing a most recent cycle of crawlers, the history may indicate the total number of times an account(s) has broken MAPP, and may include instances of recent MAPP breaks, and data may be sorted and/or filtered, and may be used to determine trends, to identify marketing/advertising effort, SEO optimization effort, etc.; an exemplary illustration of matched accounts module 2408, which may illustrate an exemplary matched account(s) dashboard application module, which may allow managing maintaining an updated list of account websites, and other contact information, such as, e.g., but not limited to, email addresses, etc., as well as tracking all related websites of any given account(s), etc.; and/or an exemplary illustration of an exemplary un-matched account module tool(s) 2410, which may illustrate exemplary technology, which may provide a listing of accounts which may be advertising for sale your client products under, e.g., but not limited to, names that a client is not aware of, or may be selling without your being aware of the account, thus identifying potential new accounts advertising client products, the dashboard may provide a way to associate an unmatched account with an existing account thus updating the client's matched account list for that given account, and this dashboard may further permit identifying an unknown account, which may be advertising below MAPP, or may be investing in marketing effort and/or SEO optimization, etc., according to exemplary embodiment.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the sorting and filtering features as taught by RYCHAK 2015/0220975. One of ordinary skill in the art would have been motivated to do so in order to organize data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 16. The direct, online marketing system in accordance with claim 15, further comprising: c) a sorting/filtering mechanism operatively connected to the database for filtering information therein to provide mailing or electronic addresses for all members who meet at least one criterion selected from a group of criteria consisting of: estimated family income; size of family; an address of the member; latitude and longitude location; age of member; gender of member; preferred date night; wedding anniversary; pet ownership; pet birthdays; and other demographic information (RYCHAK 2015/0220975 [0330] FIG. 24 depicts an exemplary high level description diagram 2400 providing a further exemplary high level overview of various additional exemplary modules of an exemplary MAPP management method, according to an exemplary embodiment. The diagram 2400 may include, e.g., but may not be limited to, an exemplary illustration of an exemplary data output manager 2402, which may illustrate exemplary software which may filter client products and client product price data found on the Internet with current Account(s')'s data to find client product matches, and how many client products account is actively advertising for sale, determining effort, and allowing downloading of data and/or identifying where account(s) are breaking MAPP; an exemplary illustration of an exemplary email manager module tool(s) 2404, which may illustrate an exemplary module(s), which may allow a client to automate MAPP break notifications, facilitating your MAP policy, allowing sending of an exemplary email or other notification to your accounts notifying the account of a MAPP break, showing examples, and indicating what content (and associated location) needs to be updated, when an account is breaking MAPP, etc.; an exemplary illustration of account dashboard module 2406, which may illustrate an exemplary account dashboard application module, which may allow client tracking of a history of accounts, as well as reviewing a most recent cycle of crawlers, the history may indicate the total number of times an account(s) has broken MAPP, and may include instances of recent MAPP breaks, and data may be sorted and/or filtered, and may be used to determine trends, to identify marketing/advertising effort, SEO optimization effort, etc.; an exemplary illustration of matched accounts module 2408, which may illustrate an exemplary matched account(s) dashboard application module, which may allow managing maintaining an updated list of account websites, and other contact information, such as, e.g., but not limited to, email addresses, etc., as well as tracking all related websites of any given account(s), etc.; and/or an exemplary illustration of an exemplary un-matched account module tool(s) 2410, which may illustrate exemplary technology, which may provide a listing of accounts which may be advertising for sale your client products under, e.g., but not limited to, names that a client is not aware of, or may be selling without your being aware of the account, thus identifying potential new accounts advertising client products, the dashboard may provide a way to associate an unmatched account with an existing account thus updating the client's matched account list for that given account, and this dashboard may further permit identifying an unknown account, which may be advertising below MAPP, or may be investing in marketing effort and/or SEO optimization, etc., according to exemplary embodiment.).
Claim 16, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456; in further view of Tavares 2015/0206087.
Regarding Claim 8. The method for utilizing a direct, online marketing system in accordance with claim 1, Brown et al. 2015/0186952 may not expressly disclose the following features, however, Tavares 2015/0206087 teaches wherein a one-time gift is sent to all members within at least one predetermined radius of a latitude and longitude location of the merchant who have previously purchased a good or service therefrom within a predetermine time period (Tavares 2015/0206087 [0055 – radius… historical transactions…] In this exemplary system, for the consumers (e.g., the consumer 125) located in that certain geographic unit (which might be a ZIP code, a radius from a particular merchant, an area defined by sets of cross streets or intersections, etc.), a propensity to buy certain goods from specific merchant categories (e.g., a category of the merchant 110) is calculated by interrogating the consumer's 125 historical transactions and executing an algorithm. For a consumer 125 exhibiting a certain purchasing propensity above a certain rules based threshold, an advertising message (e.g., advertisement, offer, or discount message) is triggered from (or on behalf of) the underperforming merchants (e.g., the merchant 125) in that same geographic unit. A vector of the consumer's 125 change in location is determined, and for vectors that increasingly approximate the selected merchant's 110 location, additional advertising messages are sent via text, email and/or mobile application. The number of and type of transmitted messages is compared to the increase in volume of a specific merchant's 125 sales, and the advertisement messages are modulated until the merchant 125 reaches equilibrium with similar merchants (e.g., merchants with similar classifications and/or in a similar geographic area) or predetermined sales benchmark. At that point, the advertising messages are discontinued. It should be noted, of course, that while FIG. 1B illustrates this technique with a single merchant 110 and consumer 125, embodiments can employ the same techniques simultaneously with a plurality of merchants and/or consumers in a particular geographic area or multiple geographic areas simultaneously.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the radius and past transaction features as taught by Tavares 2015/0206087. One of ordinary skill in the art would have been motivated to do so in order to organize data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).





Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456; in further view of Suhadolnik et al. 2018/0025401.
Regarding Claim 9. The method for utilizing a direct, online marketing system in accordance with claim 1, Brown et al. 2015/0186952 may not expressly disclose the following features, however, Suhadolnik et al. 2018/0025401 teaches wherein repeat redeeming members and the predetermined times at which redeemable one-time gifts are sent directly to the present and potential members are selected from a group of dates consisting of: an anniversary; a holiday; other special events; and a date night (Suhadolnik et al. 2018/0025401 [0085 - anniversary; a holiday; other special events] For Merchants, the ability to establish a Gift in the name of either one or a plurality of Customers can be a useful promotional tool. Any registered Customer or group of Customers may be identified as part of a Merchant established Gift. Typically, the Merchant will filter and/or sort Customers based on at least one Customer parameter such as address, previous relationship with the Merchant, and GPS location. For example, the Merchant established Group Gift may name all Customers within a predetermined geographical area who have purchased goods or services from the Merchant within the last six months. In addition, the Merchant may establish a Gift for a group of Customers based on a one-time or recurring event (e.g., business anniversary, holiday, festival) or periodically (e.g., weekly, monthly). Typically, but not necessarily, Customers of a Merchant established Group Gift would not have a preexisting relationship. When a Merchant establishes a Group Gift for Customers without a preexisting relationship, the Group Gift will typically, but not necessarily, assign a Gift Value for each Customer in the list. It is also possible for a Merchant to establish a Gift for a particular Customer outside of the context of a Group Gift. Any Merchant established Gift may include Gift conditions such as the Gift being conditional on a purchase by the Recipient of a certain amount and/or the Gift being redeemed within a predetermined period of time.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the special event features as taught by Suhadolnik et al. 2018/0025401. One of ordinary skill in the art would have been motivated to do so in order to provide gifts to consumers upon various special events which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456; in further view of Park 2012/0209673.
Regarding Claim 10. The method for utilizing a direct, online marketing system in accordance with claim 1, Brown et al. 2015/0186952 may not expressly disclose the following features, however, Park 2012/0209673 teaches wherein the merchant can determine valid dates for redeeming each one-time gift (Park 2012/0209673 [claim 6] 6. A method for a merchant-benefits-focused electronic coupon distribution business which provides a website by a provider of said system for merchants to upload and manage their coupon offerings by themselves for free and without any intervention from said system and sell said one time use coupons based on said coupon offerings with terms and conditions created by the said merchant to consumers, and for consumers to buy said one time use coupons which said merchants uploaded upon searching through said consumers' desired local markets, comprising: a) providing a graphical user interface as a main webpage that allows consumers to use in the process of searching coupon offerings and merchants to allow sell one time use coupons with the same terms and conditions set in said coupon offerings by said merchants who created; b) providing consumer account to consumers in which said consumers register for said consumer account, input said consumers' basic and optional personal information into said consumer account, search desired markets, merchants, and coupon offerings by inputting search terms or by browsing through map application, and manage said consumers purchased, either used or unused one time use coupons and print said one time use coupons, wherein said consumer account includes personal information management tab, available coupon tab, used/expired coupon tab, and buy coupon tab; c) providing merchant account to merchants in which said merchants register for said merchant account, input said merchants' financial account information and said merchants' basic and advanced business information into said merchant account, inputs said merchant's coupon offerings terms and conditions and prices to create up to four (4) coupon offerings per merchant per location, manage and control said merchants' financial and business information as well as have options to link to said merchants' own social network accounts and websites, wherein said merchant account includes coupon management tab, business information tab, advanced marketing tools tab, and market data analysis tools tab; d) providing merchants who have registered for merchant accounts, with a merchant profile webpage which allows said merchants to look at said merchants' financial account and business information as well as said merchants' coupon offering information; e) providing merchants with coupon creation guidelines including a list of coupon terms which said merchants can select for coupon offerings and a range of coupon price which said merchants can fix prices for said coupon offerings for sale, by themselves without any intervention from said system provider, and posting said coupon offerings on said system provider's website; f) generating one time use coupons purchased by consumers, under the same terms and conditions listed by said merchants in said coupon offerings, wherein each of said one time use coupons includes its own unique identification number, barcode/QR code, said merchant's name, address, phone number and website if any, main coupon term, optional coupon terms, coupon purchase date, and coupon xpiration date; g) checking validity of each of said one time use coupons through said system's coupon validation engine of said system when consumers who have purchased said one time use coupons from said merchant's coupon offerings, and redeem said one time use coupons at said merchants' business locations, and said merchants check each said one time use coupon with automated phone service center, or an electronic device with a proper software or application, or on online; h) providing said merchants with said merchant's coupons sales revenue, deducting sales commission, wherein said sales commission is not more than a half of said merchants' coupon sales revenue; and i) providing said merchants with advanced marketing options through said advanced marketing tools tab of said merchant account, as well as providing a report with coupon data, and customer data, market data including merchant data, through said market data analysis tools tab of said merchant account, wherein said market data provides local data and nationwide data related to said merchants' business and industry, wherein said merchant can categorize industries and regions for market data, and wherein said market data is provided to said merchants in either narrative form, chart form, and/or graphic form.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the date features as taught by Park 2012/0209673. One of ordinary skill in the art would have been motivated to do so in order to limit and manage offers which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456; in further view of Meyer 2020/0184497. 
Regarding Claim 11. The method for utilizing a direct, online marketing system in accordance with claim 1, Brown et al. 2015/0186952 may not expressly disclose the following features, however, Meyer 2020/0184497 teaches the steps further comprising: c) providing a merchant dashboard for reporting to the merchant, sortable by a predetermined date range, at least one data point selected from a group of data points consisting of: new redeemers; calls driven; social network review actions, website actions; directions to merchant's place of business; gifts redeemed; one-time gifts viewed; one-time gift ratings; and favorites (Meyer 2020/0184497 [0041 - vendor/business dashboard interface may … display a list of customer feedback events. In an embodiment, the list is sortable by, for example, a geographic location …] Referring now in particular to FIGS. 8 and 10, the vendor/business dashboard interface may display data as a histogram (i.e., present scores relative to time) and/or display a list of customer feedback events. In an embodiment, the list is sortable by, for example, a geographic location where customer interaction with the vendor/business that precipitated a customer survey originated. In an embodiment, the vendor/business dashboard interface may display the index representing the aggregate customer survey score. Referring specifically to FIG. 8, the vendor/business dashboard interface may display data compiled and/or normalized by the feedback and aggregation system according to any of the above-referenced embodiments.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the dashboard features as taught by RYCHAK 2015/0220975. One of ordinary skill in the art would have been motivated to do so in order to organize data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 17. The direct, online marketing system in accordance with claim 15, further comprising: c) a merchant dashboard for reporting to the merchant, sortable by a predetermined date range, at least one data point selected from a group of data points consisting of: new redeemers; calls driven; social network review a website actions; directions to merchant's place of business; one-time gifts redeemed; one-time gifts viewed; one-time gift ratings; and favorites.
Claim 17, has similar limitations as of Claim(s) 11, therefore it is REJECTED under the same rationale as Claim(s) 11. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456; in further view of Okerlund et al. 2014/0279420.
Regarding Claim 12. The method for utilizing a direct, online marketing system in accordance with claim 13, Brown et al. 2015/0186952 may not expressly disclose the following features, however, Okerlund et al. 2014/0279420 teaches wherein an actual count of people who fall within a merchant's selection criteria appears in the system (Okerlund et al. 2014/0279420 [0334] Additional selection criteria accessible to the merchant through a merchant interface (or alternative interface) includes options to designate the number of desired recipients one wishes to target 25C, the number of participants 25D that satisfy the set of targeting parameters entered by the merchant via (for example) 25A; and the total cost of launching the campaign 25E in those embodiments where merchants are charged for deploying the incentive or for utilizing the functionality of the IPM. In one embodiment, a merchant is presented with a summary of the constructed campaign 25F, to ensure its accuracy, and in other embodiments may be presented with summary data indicating how much the incentive campaign may cost, given 100% participation 25G, in this instance a cost (in rebates that will be paid out) of 70,000 USD on a minimum of 350,000K in potential purchases.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the counting features as taught by Okerlund et al. 2014/0279420. One of ordinary skill in the art would have been motivated to do so in order to analyze data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456; in further view of Lim et al. 2014/0032540.
Regarding Claim 13. The method for utilizing a direct, online marketing system in accordance with claim 1, Brown et al. 2015/0186952 may not expressly disclose the following features, however, Lim et al. 2014/0032540 teaches wherein one-time gifts can be searched and sorted by members prior to selecting a one-time gift (Lim et al. 2014/0032540 [0118-0133][0118] URLs, offered rewards, amounts bid, quality scores, popularity, relevance scores, or other data to assist the user in making his/her selection. [0119] h) The list of relevant sites can be sorted by: [0120] i) Search relevance. [0121] ii) Popularity (number of hits to that site). [0122] iii) Reward potential to that specific user, e.g., John Doe may get $0.10 for visiting a particular site because of his gender, while Jane Doe might only get $0.05 for visiting the same site. [0123] iv) Amount bid for the position in the returned list by the merchant. [0124] v) Merchant quality score. [0125] vi) Search results may be displayed as simple links, text descriptions or graphics. [0126] vii) Users may also be given the following options for displaying the search results: [0127] (1) Listing only the top "n" items offering a reward. [0128] (2) Listing only items offering reward above a certain threshold. [0129] (3) Listing only items offering a reward. [0130] (4) Listing only reward items and top "n" non-rewarding items per search score or popularity. [0131] (5) Listing all matching entries, including items with no reward. [0132] i) The user can set a default sort order for future searches. [0133] j) An advertiser may sponsor the use of the search engine and give users a reward for each search done with the sponsorship ad posted, up to a maximum cumulative reward set by the advertiser for a given time window. Sponsors may also choose how often the same user will be rewarded for repeated interaction.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the search, sorting, and filtering features as taught by Lim et al. 2014/0032540. One of ordinary skill in the art would have been motivated to do so in order to organize data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456; in further view of Bengfort et al. 2013/0282628.
Regarding Claim 14. The method for utilizing a direct, online marketing system in accordance with claim 1, Brown et al. 2015/0186952 may not expressly disclose the following features, however, Bengfort et al. 2013/0282628 teaches wherein use of the database is enhanced by artificial intelligence techniques to facilitate predictively marketing to present and potential members (Bengfort et al. 2013/0282628 [0007] Further, the data center unit includes a storage device controller and database manager for controlling the operation of storage devices and databases, a web server for providing web services to clients, a database server for providing database services to the one or more clients and a machine learning artificial intelligence application server for predicting textual complexity of data. The machine learning artificial intelligence application server includes one or more databases for storing data used to refine textual complexity analysis for improved accuracy of textual complexity predictions.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the artificial intelligence features as taught by Bengfort et al. 2013/0282628. One of ordinary skill in the art would have been motivated to do so in order to better analyze data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).









Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456; in further view of Meyer 2020/0184497; in even further view of Zamani et al. 2014/0244348. 
Regarding Claim 18. The direct, online marketing system in accordance with claim 17, Brown et al. 2015/0186952 may not expressly disclose the following features, however, Zamani et al. 2014/0244348 teaches wherein the merchant dashboard displays statistical information regarding at least one member's one-time gift redeeming history and zero if no gifts have been redeemed thereby (Zamani et al. 2014/0244348 [Claim 20] 20. The method of claim 19, wherein statistical data related to a performance of the merchant in managing the sales leads are displayed on the information dashboard.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the dashboard features as taught by Zamani et al. 2014/0244348. One of ordinary skill in the art would have been motivated to do so in order to organize and display data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over: Brown et al. 2015/0186952; in view of Wu et al. 2016/0125456; in further view of Davis et al. 2018/0139112.
Regarding Claim 19. The direct, online marketing system in accordance with claim 17, Brown et al. 2015/0186952 may not expressly disclose the following features, however, Davis et al. 2018/0139112 teaches wherein an actual count of people who fall within a merchant's selection criteria is displayed on the merchant dashboard prior to launching of the gifts by the merchant (Davis et al. 2018/0139112 [0057] FIG. 3 shows an example of a user interface or dashboard according to an embodiment of the invention. User interface 300 may be a market share dashboard that a client or merchant may utilize to determine their market share in a given MSA or zip code. According to embodiments of the invention, when a user uses user interface 300 to select specific parameters and metrics, the selections are sent as commands to processing server computer 200A of FIG. 2 and are passed as inputs to geospatial analysis module 230E, metric calculation module 230F, and visualization module 230G of FIG. 2 so that processing server computer 200A may retrieve the proper data and process the retrieved data in the desired manner for display to the user.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Brown et al. 2015/0186952 to include the dashboard features as taught by Davis et al. 2018/0139112. One of ordinary skill in the art would have been motivated to do so in order to organize and display data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).



Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strickler et al. 2015/0026138 [0027 - an offer may be a one-time redeemable coupon for 10% off a particular purchase] The term "offer" and/or the plural form of this term are used herein in an exemplary embodiment to refer to a benefit provided by a merchant system to a customer. For example, an offer may be a one-time redeemable coupon for 10% off a particular purchase. The offer is defined by offer "attributes." The term "attributes" is used herein to refer to the data that defines the offer. For example, the benefit (e.g., 10% off a particular purchase), the limitations (e.g., can only be used on a purchase of $25 or more), the expiration date, and the like are attributes defining the offer. Offers and offer attributes are explained more fully in U.S. patent application Ser. No. 13/975,549, entitled "Systems, Methods, and Computer Program Products for Managing Service Provider Offers," which is incorporated herein by reference in its entirety.
Dogin et al. 2014/0046846 [0043] The payment information 406 may include any type of information suitable for use as payment for a financial transaction. For example, the payment information may be a payment card number (e.g., for a card associated with the consumer of the consumer device 102), a financial account number, a gift card number, etc. The predetermined period of time 408 may be a period of time during which the third party 108 may redeem the gift and engage in the financial transaction with the merchant 110. The period of time may be a range (e.g., from July 1 to July 31) or a single limit (e.g., before July 31) of dates and/or times (e.g., between 3:00 p.m. and 11:00 p.m. on July 4). In some embodiments, a hold may be placed on an account corresponding to the payment information 406 during the predetermined period of time 408 for the preauthorization amount 404.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682